REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
None of the prior art, alone or in combination, teaches a sole for a cycling shoe, said sole comprising, in combination with other limitations: a forefoot section; a heel section; an arch section connected between said forefoot section and said heel section; an elongated rib; and two side wing portions disposed in said forefoot section at two opposite sides of said elongated rib; wherein: the elongated rib is formed in a J-shape and includes a first end and a second end; the first end is located immediately adjacent the front toe edge of the forefoot section, and the second end is located within a junction area between the arch section and the heel section; the elongated rib extends in a rearward direction from the first end through a central region of each of the forefoot section and the arch section, extends through the heel section, curves at the rear heel edge, and then extends in a forward direction towards said junction area between the arch section and the heel section; and portions of the elongated rib extending through at least the forefoot section and the arch section are disposed at a tilt relative to said longitudinal axis.
The closest prior art of record is Binzer (US PG Pub 2014/0082969), as discussed in at least the Final Rejection mailed on October 15, 2020. Binzer teaches all of the claimed limitations except for wherein: the elongated rib is formed in a J-shape and includes a first end and a second end; the second end is located within a junction area between the arch section and the heel section; the elongated rib extends in a rearward direction from the first end through a central region of each of the forefoot section and the arch section, extends through the heel section, curves at the rear heel edge, and then extends in a forward direction towards said junction area between the arch section and the heel section.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 1, 3, 6, 7, 12, 14, and 17 are allowed over the prior art of record.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOCELYN BRAVO whose telephone number is (571)270-0581. The examiner can normally be reached Mon - Fri 9:30am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup, can be reached at (571) 272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/JOCELYN BRAVO/Primary Examiner, Art Unit 3732